PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tory, David, A.
Application No. 16/337,909
Filed: 28 Mar 2019
For: Hypocycloid Speed Buffer

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 10, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before April 26, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed January 25, 2021 and for failure to file an inventors oath and declaration, no later than the payment of the issue fee.  Accordingly, the date of abandonment of this application is April 27, 2021.  A Notice of Abandonment was mailed on July 6, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $600, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.  Accordingly, the issue fee is accepted as being unintentionally delayed. 

The payment of the issue fee is due as a condition for revival.  This fee can be applied to any future Notice of Allowance and Fee(s) Due that may be issued.

The request to apply this issue fee to the new Notice may be satisfied by completing and returning the new Issue Fee Transmittal Form PTOL-85(b), which includes the following language thereon:  “Commissioner for Patents is requested to apply the Issue Fee and Publication (if any) or re-apply any previously paid issue fee to the application identified above.”  Petitioner is advised that, whether a fee is indicated as being due or not, the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment.  Note the language in bold text on the first page of the Notice of Allowance and Fee(s) Due (PTOL-85).



This application is being referred to Technology Center AU 3659 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received July 15, 2021.




/KIMBERLY A INABINET/Paralegal Specialist, OPET